MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00907-CV

                          JOHN FREEMAN, JR., Appellant

                                          V.

                   FORMOSA MANAGEMENT, L.L.C., Appellee

   Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2013-76492).

TO THE 234TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 17th day of November 2016, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on July 27, 2015. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that the appellant, John Freeman, Jr.,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered November 17, 2016.
              Panel consists of Chief Justice Radack and Justices Jennings
              and Bland. Opinion delivered by Chief Justice Radack.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT